NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0545-19

IN THE MATTER OF THE
APPEAL OF THE DENIAL OF
D.P.'S APPLICATION FOR A
FIREARMS PURCHASER
IDENTIFICATION CARD AND
A HANDGUN PURCHASE
PERMIT.
___________________________

                Argued April 12, 2021 – Decided May 3, 2021

                Before Judges Fasciale and Mayer.

                On appeal from the Superior Court of New Jersey, Law
                Division, Bergen County, Docket No. GM-2018-61.

                Stephen F. Pellino argued the cause for appellant
                (Basile Birchwale & Pellino, LLP, attorneys; Stephen
                F. Pellino, on the briefs).

                William P. Miller argued the cause for respondent
                (Mark Musella, Bergen County Prosecutor, attorney;
                William P. Miller, Assistant Prosecutor, of counsel and
                on the brief).

PER CURIAM
      D.P.1 appeals from a September 6, 2019 order upholding a municipal

police chief's denial of his application for a New Jersey Firearms Purchaser

Identification Card (FPIC) and a handgun purchase permit (HPP). We affirm

for the cogent reasons placed on the record by Judge Christopher R. Kazlau on

September 6, 2019.

      The facts are taken from the hearing testimony before Judge Kazlau on

three non-consecutive dates.

      In April 2017, D.P. filed an application for an FPIC and HPP with the

Saddle River Police Department. The Saddle River police chief denied the

application in an August 21, 2018 letter based on D.P.'s history of mental health

issues.

      D.P. appealed the police chief's denial of his application. In an October

16, 2018 letter to the court, the Bergen County Prosecutor's Office advised it

had no objection to the application.

      By way of background, D.P.'s father was absent from his life and his

mother had substance abuse issues. As a result, D.P. lived with his great-

grandmother from birth until his great-grandmother's death in 2009. After the



1
  We use appellant's initials as this matter is sealed in accordance with Rule
1:38-11(b)(2).
                                                                           A-0545-19
                                       2
death of his great-grandmother, D.P. lived with his mother until he reached

eighteen-years of age.

      D.P. retained two experts to evaluate him and render written reports in

support of the FPIC and HPP application.2 According to D.P.'s experts, as a

child, D.P. had anger issues, acted out, and skipped school.

      At age nine, D.P. refused to attend school and threatened his great-

grandmother with a butter knife.       Consequently, D.P.'s great-grandmother

contacted the Bergen County Regional Medical Center's mobile crisis unit. D.P.

was taken to the hospital and placed under observation for two hours. Upon his

release from the hospital, the attending doctors recommended D.P. receive

outpatient mental health therapy based on a diagnosis of depressive disorder not

otherwise specified and impulse control disorder not otherwise specified. D.P.

attended outpatient mental health therapy at Bergen County Regional Medical

Center from age nine through age thirteen.

      In 2017, when he was twenty-one years old, D.P. filed an application for

an FPIC and HPP. The application contained two questions related to mental

health treatment. Question twenty-four of the application asked, "Have you ever


2
  One expert was a licensed psychologist, and the other expert was licensed
psychiatrist. In addition to testifying, both experts submitted written reports in
support of D.P.'s application.
                                                                            A-0545-19
                                        3
been confined or committed to a mental institution or hospital for treatment or

observation of a mental or psychiatric condition on a temporary, interim , or

permanent basis?" Question twenty-six asked, "Have you ever been attended,

treated or observed by any doctor or psychiatrist or at any hospital or mental

institution on an inpatient or outpatient basis for any mental or psychiatric

condition?" D.P. answered "No" to both questions.

      D.P. submitted the completed application to the Saddle River Police

Department.    As part of its routine investigation of all FPIC and HPP

applications, the Saddle River Police Department obtained information

regarding D.P.'s mental health treatment with Bergen County Regional Medical

Center. Based on the hospital records, the investigating officer suggested D.P.

obtain a certificate from a medical doctor certifying that he no longer suffered

from any mental health condition. However, D.P. failed to obtain an evaluation

from a psychiatrist or medical doctor providing a psychological evaluation only.

As a result, the investigating officer recommended denying D.P.'s application.

The Saddle River police chief accepted the recommendation and denied the

application.

      In appealing the denial of his application to the Superior Court, D.P.

presented the testimony and written reports of his two experts. The expert


                                                                          A-0545-19
                                       4
psychiatrist concluded the treatment D.P. received between the ages of nine and

thirteen was not directed at treating a mental disorder. Rather, the treatment

addressed D.P.'s anger and anxiety at that time. The psychiatric expert testified

D.P. displayed no evidence of an active mental disorder and his risk for violence

was very low.

      D.P. also testified before Judge Kazlau in support of his application.

Explaining why he answered "No" to questions twenty-four and twenty-six on

the application, D.P. stated his issues were behavioral and not mental.

Therefore, D.P. believed the questions were inapplicable to him. D.P. denied

responding to the questions in the negative based on any concern that such a

response might adversely affect his application. D.P. further testified he knew

his Bergen County Regional Medical Center records would be discovered by the

investigating officer as part of the application review process.

      In denying D.P.'s FPIC and HPP application, Judge Kazlau did not focus

on D.P.'s past or present mental health condition.        Rather, Judge Kazlau

explained his concern was D.P.'s failure to disclose his mental health treatment

as part of the application. In completing the application, D.P. denied any

treatment for a mental health condition despite receiving outpatient psychiatric

treatment from age nine to age thirteen or fourteen, a diagnosis of "depressive


                                                                           A-0545-19
                                        5
disorder," and prescription medications, including Prozac and other anti-

depressant medications.

      The judge concluded, "[B]ased upon the totality of the evidence[,] you

didn't disclose it because perhaps you didn't think anybody would find out or

you thought that because it was a long time ago and you were a child that maybe

it wouldn't be relevant or that it shouldn't be relevant." At the time of his

application, D.P. was twenty-one years old. Judge Kazlau found incredible

D.P.'s testimony that he could not recall an extensive course of mental health

treatment ten years earlier. The judge held "not only was this an extended course

of [mental health] treatment overseen by a psychiatrist[,] we had other issues

going on. Truancy, juvenile court matters, stealing a bike."

      In denying D.P.'s application, Judge Kazlau stated,

            [I]t gives me great concern that you would not disclose
            the treatment. . . . Your non-disclosure, your failure to
            disclose, and I find that it was knowing, undermined
            your application. . . . That gives me a concern as to
            whether or not you . . . really have matured and whether
            or not you would abide by the law and safely own and
            possess a firearm.

            The questions are very clear on the application for the
            firearms purchaser identification card. You're a very
            bright young man. You're attending college. You've
            been doing many positive things. . . . You understood
            the questions. . . . I listened back to your testimony and
            I think you were trying to justify or trying to argue in a

                                                                           A-0545-19
                                        6
            way that those questions . . . really didn't apply to you.
            I completely disagree.

Based on these factual findings, Judge Kazlau held because of D.P.'s "knowing

falsification of [the] FPIC application, and that's [N.J.S.A.] 2C:58-3(c)(3) as

well as [N.J.S.A.] 2C:58-3(c)(5), it would not be in the interest of the public

health, safety and welfare that [his] appeal will be denied."

      On appeal, D.P. raises the following arguments:

      POINT I

            THE POLICE CHIEF DID NOT SUSTAIN HIS
            BURDEN TO PROVE GOOD CAUSE FOR THE
            DENIAL OF [D.P.]'S FPIC APPLICATION AND
            REQUEST FOR HANDGUN PURCHASE PERMIT.

      POINT II

            THE TRIAL JUDGE'S DECISION TO DENY [D.P.'S]
            APPEAL      BECAUSE      OF     KNOWING
            FALSIFICATION OF HIS APPLICATION WAS NOT
            SUPPORTED BY SUBSTANTIAL CREDIBLE
            EVIDENCE.

      We reject D.P.'s arguments and affirm for the reasons stated by Judge

Kazlau. We add the following brief comments.

      A denial of an application for an FPIC by a police chief is subject to a de

novo review in the Law Division. In re Osworth, 365 N.J. Super. 72, 77 (App.

Div. 2003) (citing Weston v. State, 60 N.J. 36, 45 (1972)). The State "has the


                                                                           A-0545-19
                                        7
burden of proving the existence of good cause for the denial by a preponderance

of the evidence." Osworth, 365 N.J. Super. at 77 (citing Weston, 60 N.J. at 48).

Our review of "a trial court's legal conclusions regarding firearms licenses [is]

de novo." In re N.J. Firearms Purchaser Identification Card by Z.K., 440 N.J.

Super. 394, 397 (App. Div. 2015) (citing In re Sportsman's Rendezvous Retail

Firearms Dealer's License, 374 N.J. Super. 565, 575 (App. Div. 2005)).

      "[A] judicial declaration that a defendant poses a threat to the public

health, safety or welfare involves, by necessity, a fact-sensitive analysis." State

v. Cordoma, 372 N.J. Super. 524, 535 (App. Div. 2004). In reviewing such

determinations, we accept the trial court's fact findings so long as they are

supported by substantial credible evidence. In re Return of Weapons to J.W.D.,

149 N.J. 108, 116-17 (1997). However, our review of the trial court's legal

determinations is de novo.       Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      An application for an FPIC and HPP is governed by N.J.S.A. 2C:58-3.

The statute provides:

            No handgun purchase permit or firearms purchaser
            identification card shall be issued:

                   ....



                                                                             A-0545-19
                                        8
            (3) . . . to any person who has ever been confined for a
            mental disorder, . . . unless any of the foregoing persons
            produces a certificate of a medical doctor or
            psychiatrist licensed in New Jersey, or other
            satisfactory proof, that he [or she] is no longer suffering
            from that particular disability in a manner that would
            interfere with or handicap him [or her] in the handling
            of firearms; to any person who knowingly falsifies any
            information on the application form for a handgun
            purchase permit or firearms purchaser identification
            card;

                  ....

            (5) To any person where the issuance would not be in
            the interest of the public health, safety or welfare . . . .

            [N.J.S.A. 2C:58-3(c)(3) and (5).]

      Here, Judge Kazlau denied D.P.'s FPIC and HPP application, "despite the

positive things that [D.P.'s] done," because "the fact remains that [D.P.] failed

to disclose an extended period of mental health treatment that spanned a number

of years from the time" he was age nine through age thirteen or fourteen. It was

D.P.'s failure to disclose the required mental health information on his

application that led to the judge's decision to uphold denial of the application

based on public health, safety, and welfare concerns.

      Based on our review of the record, Judge Kazlau followed the procedures

for reviewing the police chief's denial of D.P.'s FPIC and HPP application, and

his determination comported with statutory and decisional law. There is ample

                                                                           A-0545-19
                                         9
credible evidence in the record supporting the judge's decision based on D.P.'s

knowing lack of candor in completing his application requiring denial of the

application under N.J.S.A. 2C:58-3(c)(3). In addition, D.P.'s failure to reveal

the truth regarding his mental health treatment supported the judge's conclusion

that "issuance [of the FPIC and HPP] would not be in the interest of the public

health, safety or welfare." N.J.S.A. 2C:58-3(c)(5); see also Osworth, 365 N.J.

Super. at 79 (holding in cases of individual unfitness, not specifically

enumerated in the statute, the issuance of a permit or identification card should

be denied as contrary to the public interest).

      Affirmed.




                                                                           A-0545-19
                                       10